Cite as 2014 Ark. App. 451

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-14-164


AARON WRIGHT                                    Opinion Delivered   September 10, 2014
                              APPELLANT

                                                APPEAL FROM THE ARKANSAS
V.                                              WORKERS’ COMPENSATION
                                                COMMISSION
                                                [NO. G108178]
CONWAY FREIGHT AND
CONSTITUTION STATE SERVICES                     AFFIRMED ON APPEAL AND
                    APPELLEES                   CROSS-APPEAL



                        ROBERT J. GLADWIN, Chief Judge


       Aaron Wright appeals the portion of the January 6, 2014 decision of the Arkansas

Workers’ Compensation Commission denying compensability for his back injury, arguing

that the Commission’s order was not supported by substantial evidence and that his due-

process rights had been violated by the Commission’s credibility determination. On cross-

appeal, appellees Conway Freight, Inc. (Conway), the employer, and Constitution State

Services, the insurance carrier, argue that appellant was not entitled to additional medical

treatment for his knee. We affirm.

       Appellant began working for Conway as a delivery driver in 2010. On March 2,

2011, appellant was attempting to move a pallet of freight weighing over four-thousand

pounds to the back of his delivery truck when the pallet weight shifted, causing appellant’s

right knee to be pinned against the trailer. After a course of conservative treatment, Dr.
                                 Cite as 2014 Ark. App. 451

Darius Mitchell took appellant off work and performed right-knee surgery on September 23,

2011. When appellant was released by Dr. Mitchell to return to work on November 30,

2011, Conway fired him for reasons connected to a customer complaint prior to his injury.

        In February 2012, Dr. Mitchell recommended that appellant see Dr. Khan, a

chiropractor, for sciatica symptoms, stating in his examination of appellant on February 15,

2012:

        He has full range of motion in his knee. Stable to varus and vagus stressing. No
        effusion. No tenderness over his anterior middle or posterior medial and lateral joint
        line. I think at this point he has reached MMI. He is now having sciatica. I do not
        know if this is from an altered gait.

However, appellant was never treated by Dr. Khan. Dr. Richard B. Sharp evaluated

appellant for maximum medical improvement and impairment rating and opined that

appellant was at MMI on February 15, 2012, and should receive a four-percent impairment

rating to the whole person or a ten-percent lower-extremity impairment rating.

        Appellant went to work for FedEx Ground in March 2012. In response to an April

12, 2012 written inquiry from the claim representative then handling appellant’s case, Dr.

Mitchell checked “yes” to the question, “In your medical opinion would you say that Mr.

Wright’s sciatica pain resulted from the injury to his right knee?”

        After Dr. Mitchell rendered his opinion, appellees referred appellant on May 4, 2012,

to Ark-La-Tex Chiropractic for twelve visits. Dr. James Raker’s office performed an

intermittent course of chiropractic treatment, allowing for appellant’s work schedule with

FedEx. Dr. Raker also ordered an MRI and later an electro-diagnostic study. Appellees paid



                                              2
                                Cite as 2014 Ark. App. 451

for the MRI and the electro-diagnostic study, and initially pre-authorized an epidural steroid

injection.

       On July 26, 2012, August 9, 2012, and August 17, 2012, Dr. Raker informed

appellant that he should not go to work and noted that appellant had been “put on

temporary total disability.” Dr. Raker’s plan was to begin a course of three chiropractic

treatments per week. Shortly thereafter, appellees advised Dr. Raker in writing on August

17, 2012, that any further treatment for appellant’s low back would no longer be covered by

workers’ compensation based on the current diagnosis regarding his low back versus the

reported compensable injury involving his right knee.

       Appellant filed a workers’ compensation claim on August 30, 2012, seeking benefits

from August 10, 2012, until he obtained a release to return to work on or about September

22, 2012. Appellant also sought payment of a pharmacy bill for three prescriptions of

Arthrotec, filled after appellees denied further liability. Appellees argued that appellant’s

complaints were the result of a preexisting condition or injury and not a work injury. They

also argued that treatment was terminated after the electro-diagnostic study failed to show

clear cut radiculopathy. Appellees contended that the opinions of Dr. Raker and Dr. Mitchell

were not stated within a reasonable degree of medical certainty, that Dr. Raker had failed to

indicate that appellant’s symptoms were in the L5 dermatome or were consistent with the

L5 nerve-root impingement allegedly indicated by EMG testing. Appellees claimed that it

was not until appellant was released and determined to be at MMI for his knee that numbness

became an issue, and by that time appellant was already working for a new employer.


                                              3
                                Cite as 2014 Ark. App. 451

       The administrative law judge (ALJ) issued his opinion on July 15, 2013, finding that

appellant had proved by a preponderance of the credible evidence each of the requirements

necessary to establish that he sustained an impingement injury to his right L5 nerve root in

his low back on March 2, 2011. The ALJ relied heavily on the electro-diagnostic study

performed on July 26, 2012, which documented evidence “of a mild right L5 proximal nerve

root impingement with denervation noted in the posterior tibialis.” The ALJ found that the

abnormality with the right L5 nerve root was causally related to the pallet incident that

occurred on March 2, 2011. Further, the ALJ held that appellant was entitled to temporary

total disability from August 10, 2012, through September 21, 2012. Finally, the ALJ awarded

appellant his request for repayment of the outstanding pharmacy bill and “appropriate future

medical treatment including but not limited to a return to Dr. Raker to determine whether

Mr. Wright is at maximum medical improvement, and if not, the proper course of future

care for Mr. Wright’s compensable back injury.”

       The Commission reversed the ALJ’s decision by an opinion filed on January 6, 2014.

The Commission found that appellant did not prove by a preponderance of the evidence that

he sustained a compensable injury to his back, but that he was entitled to additional medical

treatment for the compensable injury to his right knee. The Commission denied any

temporary total-disability benefits after March 8, 2012. The opinion states,

              We have discussed at length the documentary evidence establishing that the
       claimant injured his right knee on March 2, 2011, and that the claimant did not injure
       his back on that date. Counsel for the claimant asserts on appeal that the Full
       Commission cannot “ignore” the administrative law judge’s conclusion that the
       claimant was a credible witness. Nevertheless, the Full Commission notes that the
       claimant’s testimony actually contradicts Dr. Raker’s opinion that the claimant injured

                                              4
                                 Cite as 2014 Ark. App. 451

       his back on March 2, 2011. The claimant testified that he did not suffer from any
       back pain on March 2, 2011, and that he did not inform the respondent-employer
       that he suffered from any back pain as a result of the March 2, 2011 compensable
       injury to the claimant’s right knee. The claimant even adamantly denied informing
       a physical therapist on October 18, 2011, that he was suffering from lower back pain.
       The Full Commission has not ignored any portion of the claimant’s testimony.
       ...
       In the present matter, the Full Commission finds that the claimant proved by a
       preponderance of the evidence that he was entitled to additional medical treatment
       for the compensable injury to his right knee. The parties stipulated that the claimant
       sustained a compensable injury to his right knee on March 2, 2011. Dr. Mitchell
       performed surgery to the claimant’s right knee on September 23, 2011. Dr. Mitchell
       reported on February 15, 2012, that the claimant was “having symptoms of sciatica
       radiating down the posterior aspect of his right knee.” The evidence demonstrates
       that these symptoms of sciatica were causally related to the claimant’s compensable
       right knee injury, not a back injury.
       . . . The claimant proved that he was entitled to additional medical treatment for his
       compensable right knee injury, including physical therapy and Arthrotec prescribed
       by Dr. Mitchell. The claimant did not prove that epidural steroid injections were
       reasonably necessary in connection with the compensable right knee injury. The
       claimant did not prove that he re-entered a healing period for his compensable right
       knee injury at any time after the assignment of a permanent impairment rating on
       March 8, 2012. The claimant therefore did not prove he was entitled to any period
       of temporary total disability benefits after March 8, 2012.

This appeal and cross-appeal timely followed.

       Arkansas Code Annotated section 11-9-704(b)(6)(A) (Repl. 2012) vests with the

Commission the duty to review the evidence and if deemed advisable to hear the parties,

their representatives, and witnesses. The statute further requires the Commission to

determine, on the basis of the record as a whole, whether the party having the burden of

proof on the issue has established it by a preponderance of the evidence. Ark. Code Ann. §

11-9-704(c)(2). Thus, in determining that the Commission’s authority and duty to conduct

a de novo review of the entire record, including issues of credibility, are constitutional, this



                                               5
                                Cite as 2014 Ark. App. 451

court stated in Stiger v. State Line Tire Services, 72 Ark. App. 250, 261, 35 S.W.3d 335, 342

(2000):

       When the Commission reviews a cold record, demeanor is merely one factor to be
       considered in credibility determinations. Numerous other factors must be included
       in the Commission’s analysis of a case and reaching its decision, including the
       plausibility of the witness’s testimony, the consistency of the witness’s testimony with
       the other evidence and testimony, the interest of the witness in the outcome of the
       case, and the witness’s bias, prejudice, or motives. The flexibility permitted the
       Commission adequately protects the claimant’s right of due process of law.

       Accordingly, when there are contradictions in the evidence, it is constitutionally

within the Commission’s exclusive province to reconcile the conflicting evidence and to

determine the true facts. Toia v. HTI Logistics, 100 Ark. App. 314, 268 S.W.3d 334 (2007).

In addition, the Commission is not required to believe the testimony of the claimant or other

witnesses, but may accept and translate into findings of fact only those portions of the

testimony it deems worthy of belief. Cottage Café, Inc. v. Collette, 94 Ark. App. 72, 226

S.W.3d 27 (2006).

       However, in Kimbell v. Association of Rehab Industry & Business Companion Property &

Casualty, 366 Ark. 297, 235 S.W.3d 499 (2006), our supreme court footnoted the following:

             In the instant case, the ALJ found that Minor’s testimony was not reliable.
       However, the Commission found credible Minor’s testimony that he was not on the
       porch at the time of the fall. Kimbell does not raise the issue of whether the
       Commission erred by substituting its opinion regarding the credibility of the
       testimony for that of the ALJ, who was present at the hearing.

              Previously, we have expressed our willingness to address the issue of whether
       a constitutional violation may result when the Workers’ Compensation Commission
       and a reviewing court are permitted to ignore the findings of an ALJ, the only
       adjudicator to see and hear the witnesses. See Scarbrough v. Cherokee Enters., 306 Ark.
       641, 816 S.W.2d 876 (1991) (citing Webb v. Workers’ Compensation Comm’n, 292 Ark.
       349, 733 S.W.2d 726 (1987) (Newbern, J., concurring), and Hamby v. Everett, 4 Ark.

                                              6
                                  Cite as 2014 Ark. App. 451

       App. 52, 55, 627 S.W.2d 266, 267 (1982) (Glaze, J., dissenting)). In Scarbrough, we did
       not address the constitutional question as it relates to credibility issues, because in that
       case, there was no disagreement among the ALJ and the Commission with respect to
       the credibility of witnesses. See also Penter v. Baldwin Piano and Organ Co., 309 Ark.
       487, 832 S.W.2d 215 (1992). Here, there is a disagreement among the ALJ and the
       Commission; however, we are again unable to reach the issue because Kimbell failed
       to raise the issue below. We take this opportunity to once again express our
       willingness to address this issue in the future.

Kimbell at 304 n.1, 235 S.W.3d at 504–05 n.1.

                                         I. Due Process

       Appellant contends that he has made his record before the Commission, which

addressed the issue in its opinion, and the issue is now squarely before this court—does the

scope of review provided by statute violate appellant’s due-process rights? He argues that the

answer is “yes.” He urges that the proper scope of review should be whether the ALJ’s

decision was supported by substantial evidence, giving deference to the ALJ’s credibility and

evidentiary weight conclusions. Appellant claims that this is a classic case of the Commission

interjecting its own credibility and weight determinations completely contrary to that of the

ALJ. Appellant cites Kimbell, supra, and the underlying cases from this court and the Arkansas

Supreme Court that indicate willingness to determine the issue if presented properly and

preserved. Hamby v. Everett, 4 Ark. App. 52, 627 S.W.2d 266 (1982) (Glaze, J., dissenting);

Webb v. Workers’ Compensation Comm’n, 292 Ark. 349, 733 S.W.2d 726 (1987) (Newburn,

J., concurring); Scarbrough v. Cherokee Enters., 306 Ark. 641, 816 S.W.2d 876 (1991) (issue

not preserved).

       Appellees argue that it is not necessary to watch witnesses speak to determine

credibility. Appellees contend that this court gives de novo review on a regular basis, and

                                                7
                                Cite as 2014 Ark. App. 451

credibility determinations are based on the record. Because appellant’s testimony contains

clear inconsistencies regarding the timing and nature of his injury, the Commission’s

reasoning is evident and correct. Appellees cite the line of cases where this court has upheld

the Arkansas Workers’ Compensation Act in the face of due-process challenges, see e.g., Sykes

v. King Ready Mix, Inc., 2011 Ark. App. 271; Rippe v. Delbert Hooten Logging, 100 Ark. App.

227, 266 S.W.3d 217 (2007); Long v. Wal-Mart Stores, Inc., 98 Ark. App. 70, 250 S.W.3d 263

(2007), and the appellate courts’ history of recognizing the Commission’s right to render

judgment on the credibility of witnesses, see, e.g., Arbaugh v. AG Processing, Inc., 360 Ark.

491, 202 S.W.3d 519 (2005); Horticare Landscape Mgmt. v. McDonald, 80 Ark. App. 45, 89

S.W.3d 375 (2002); Poulan Weed Eater v. Marshall, 79 Ark. App. 129, 84 S.W.3d 878 (2002).

       In regard to Kimbell, supra, and Scarbrough, supra, appellees argue that those cases do

not support the argument that the Commission’s de novo review should be universally

rejected as a due-process violation. Rather, they hold that this court may look to the

reasoning behind the Commission’s rejection of the ALJ’s credibility determination and

ensure there was substantive evidence to support the same. As will be discussed below,

substantial evidence supports the Commission’s decision.

       Questions concerning the credibility of witnesses and the weight to be given to their

testimony are within the exclusive province of the Commission. Patterson v. Ark. Dep’t of

Health, 343 Ark. 255, 33 S.W.3d 151 (2000). When there are contradictions in the evidence,

it is within the Commission’s province to reconcile conflicting evidence and to determine

the true facts. Id. The Commission is not required to believe the testimony of the claimant


                                              8
                                 Cite as 2014 Ark. App. 451

or any other witness, but may accept and translate into findings of fact only those portions

of the testimony that it deems worthy of belief. Id. Thus, we are foreclosed from determining

the credibility and weight to be accorded to each witness’s testimony. Arbaugh, supra. As our

law currently stands, the Commission hears workers’ compensation claims de novo on the

basis of the record before the ALJ pursuant to Ark. Code Ann. § 11-9-704(c)(2) (Repl.

2012), and this court has stated that we defer to the Commission’s authority to disregard the

testimony of any witness, even a claimant, as not credible. See Bray v. Int’l Wire Grp., 95 Ark.

App. 206, 235 S.W.3d 548 (2006). Accordingly, we find no violation of appellant’s due-

process rights.

                                    II. Substantial Evidence

       Arkansas Code Annotated section 11-9-102(4)(A)(i) (Repl. 2012) provides as follows:

       (A) “Compensable injury” means:
       (i) An accidental injury causing internal or external physical harm to the body ...
       arising out of and in the course of employment and which requires medical services
       or results in disability or death. An injury is “accidental” only if it is caused by a
       specific incident and is identifiable by time and place of occurrence[.]

The claimant has the burden of proving by a preponderance of the evidence that he sustained

a compensable injury. Ark. Code Ann. § 11-9-102(4)(E)(I) (Repl. 2012). Furthermore, “[a]

compensable injury must be established by medical evidence supported by objective

findings.” Ark. Code Ann. § 11-9-102(4)(D).

       If an injury is compensable, then every natural consequence of that injury is also

compensable. Martin Charcoal, Inc. v. Britt, 102 Ark. App. 252, 284 S.W.3d 91 (2008) (citing

Air Compressor Equip. v. Sword, 69 Ark. App. 162, 11 S.W.3d 1 (2000)). The basic test is


                                               9
                                 Cite as 2014 Ark. App. 451

whether there is a causal connection between the two episodes. Jeter v. B.R. McGinty Mech.,

62 Ark. App. 53, 968 S.W.2d 645 (1998).

       Appellant argues that he established by a preponderance of the credible evidence each

of the requirements necessary to establish that he sustained an impingement injury to his right

L5 nerve root in his low back on March 2, 2011. He contends that the specific incident

occurred during the course of his employment, and that any injury he sustained in that

incident occurred as a result of a specific incident, was identifiable in time and place of

occurrence, and arose out of and occurred in the scope of his employment with Conway.

He argues that the L5 nerve root impingement was established by medical evidence

supported by objective medical findings. He contends that the electro-diagnostic study is the

best objective medical finding supporting the impingement’s existence. The study showed

evidence “of a mild right L5 proximal nerve root impingement with denervation noted in

the posterior tibialis.” He further contends that he established that what was identified by

the study was causally related to the pallet incident on March 2, 2011.

       First, he cites Dr. Mitchell’s indication on April 12, 2012, by checking “yes” to the

question of whether appellant’s sciatica pain resulted from the injury to his right leg. He also

cites Dr. Raker’s opinion of May 10, 2012, that appellant hurt his lower back during the

injury on March 2, 2011. Dr. Raker further surmised that medical personnel ignored the

back pain due to the greater leg pain, according to triage criteria. Appellant claims that, even

though neither doctor uses the magic words “reasonable degree of medical certainty,” both

doctors’ opinions are stated within a reasonable degree of medical certainty.


                                              10
                                 Cite as 2014 Ark. App. 451

       Second, he cites Dr. Kevin McCann’s May 10, 2012 diagnoses of the altered sensation

in appellant’s right leg as being in the L5 determatome. Third, appellant argues that appellees

offered no proof of a preexisting condition or injury. Fourth, appellant contends that he

reported numbness and tingling while still employed by Conway on April 19, 2011, May 27,

2011, June 16, 2011, July 20, 2011, August 18, 2011, and September 16, 2011.

       Fifth, a physical therapist diagnosed sciatica on October 18, 2011, long before Dr.

Mitchell reported on February 15, 2012, that appellant “now” had symptoms of sciatica, and

Dr. Mitchell opined that the sciatica was related to appellant’s knee injury. Finally,

notwithstanding appellees’ suggestion that appellant’s numbness and tingling would be

associated with the knee because that was the only area struck in the incident, no physician,

therapist, or other medical provider has ever attributed appellant’s numbness and tingling to

the derangement in his knee. Therefore, appellant argues that the credible evidence, taken

together with the medical opinions and objective medical tests, establish that his low back

injury was caused by the March 2, 2011 incident and is compensable.

       Appellees contend that appellant does not use the proper standard of review, as he

urges this court to weigh the evidence de novo. Instead, appellees note that the sole question

is whether substantial evidence supports the Commission’s finding. Appellees argue that

substantive proof supports the Commission’s determination.

       Initially, appellees claim that the medical records contain no indicia of a back injury

until many months after the work injury. The first mention was by a physical therapist on

October 18, 2011, stating that appellant self-reported lower-back pain and sciatica.


                                              11
                                Cite as 2014 Ark. App. 451

However, during sworn testimony, appellant expressly denied reporting lower-back pain to

the therapist. Between December 2011 through April 2012, appellant, who had been

released to go back to work in November 2011 but was terminated for reasons unrelated to

the claim, began mentioning back pain for first time. Thus, the elapsed time between injury

and report of back pain was indicative of a lack of causal relationship between the two.

       Next, each of the medical records relied on by appellant were addressed by the

Commission and either rejected or noted that they were misinterpreted by appellant. Firstly,

the physical therapist’s note of appellant’s complaints of low-back pain were refuted by

appellant. Secondly, the Commission determined that Dr. Raker’s opinion that the March

2, 2011 incident injured appellant’s back was not supported by the probative evidence of

record. The Commission noted that appellant’s own testimony contradicted Dr. Raker’s

opinion. The Commission’s determination on the weight to be given Dr. Raker’s testimony

is not subject to review. Poulan, supra. Thirdly, Dr. Mitchell’s April 12, 2012 letter

indicating “yes” to the question of whether appellant’s sciatic pain resulted from the knee

injury does not support appellant’s claim that he has a back injury based on the March 2,

2011 incident. Appellees contend that because “sciatica” does not equate to a “back injury,”

the Commission was correct in noting that appellant’s sciatica was not causally related to a

back injury, but related to the sciatic nerve of the lower extremity.

       Finally, appellees claim that the Commission determined that appellant’s testimony

was not consistent. Appellees point to appellant’s inability to consistently describe his back

pain at the hearing, and his inability to pinpoint when the pain began. Also, appellees point


                                             12
                                 Cite as 2014 Ark. App. 451

to the editorial comments made in appellant’s medical records regarding his performance

being inconsistent with his pain complaints, his confession to being lazy, that he lacked

motivation, and that he refused to comply with the therapists’ recommended drills.

Therefore, appellees contend that the Commission properly relied on the objective medical

proof, which contained little indication of back pain or injury until many months after the

accident.

       When the Commission denies benefits because the claimant has failed to meet his

burden of proof, the substantial-evidence standard of review requires that we affirm if the

Commission’s decision displays a substantial basis for the denial of relief. Moore v. Ark. State

Hwy. & Transp. Dep’t, 2013 Ark. App. 752. We view the evidence in the light most

favorable to the Commission’s decision and affirm if it is supported by substantial evidence.

Id. Substantial evidence is relevant evidence that a reasonable mind might accept as adequate

to support a conclusion. Rector v. Healthsouth, 2014 Ark. App. 135. The issue is not whether

we might have reached a different result or whether the evidence would have supported a

contrary finding; if reasonable minds could reach the Commission’s conclusion, we must

affirm its decision. Williams v. Baldor Elec. Co., 2014 Ark. App. 62. We defer to the

Commission’s findings of credibility and the resolution of conflicting evidence. Moore, supra.

Accordingly, we hold that substantial evidence supports the Commission’s denial of benefits

based on appellant’s claim of a lower-back injury.




                                              13
                                Cite as 2014 Ark. App. 451

                                      III. Cross-Appeal

       Appellees claim that there is no evidence that supports any need for additional

treatment. Appellant’s knee injury has been treated and he was given surgery and therapy.

The additional treatment was related to Dr. Raker’s findings. The Commission rejected his

medical opinions as unreliable and considered that many of the 2012 findings were too

distant in time to be related. As a result, appellees argue that reversal of treatment arising

from those findings is warranted.

       We disagree. As discussed above, substantial evidence supports the Commission’s

decision. The Commission found that the symptoms of sciatica resulting from the knee

injury, as opposed to a back injury, and anything related to it should be covered as spelled

out in the Commission’s decision.

       Affirmed on appeal and cross-appeal.

       PITTMAN and WHITEAKER , JJ., agree.

       Moore, Giles & Matteson, LLP, by: Greg Giles, for appellant.

       Friday, Eldredge & Clark, LLP, by: Guy Alton Wade, for appellees.




                                              14